MEMORANDUM OPINION
                                          No. 04-09-00200-CR

                                         Jason SAN MIGUEL,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 379th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006-CR-2202A
                               Honorable Ron Rangel, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 7, 2010

DISMISSED

           On August 3, 2009, we notified Appellant that the trial court’s certification in this appeal

states that “this criminal case is a plea-bargain case, and the defendant has NO right of appeal.”

Additionally, the clerk’s record contained a written waiver signed by the appellant pursuant to

which he entered a plea of no contest. The trial court’s judgment also reflected that there was a

plea bargain agreement, and the punishment assessed did not exceed the punishment

recommended by the prosecutor and agreed to by the defendant; therefore, the trial court’s
                                                                                   04-09-00200-CR


certification accurately reflected that the criminal case is a plea-bargain case. See TEX. R. APP.

P. 25.2(a)(2).

       Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be

dismissed if a certification that shows the defendant has a right of appeal has not been made part

of the record under these rules.” TEX. R. APP. P. 25.2(d). We, therefore, ordered that this appeal

would be dismissed pursuant to rule 25.2(d) of the Texas Rules of Appellate Procedure unless

appellant caused an amended trial court certification to be filed by September 2, 2009, showing

appellant has the right of appeal. See TEX. R. APP. P. 25.2(d); 37.1; see also Dears v. State, 154
S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio

2003, no pet.). No response has been received by this court. We, therefore, dismiss this appeal

in accordance with Rule 25.2(d) of the Texas Rules of Appellate Procedure.



                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-